DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2021 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-7, 10- 12, 15-20 are rejected under 35 U.S.C. 102(a) as being anticipated by Sorg (9,874,310). Sorg discloses, in figs. 6, 6B and 15,
Re-claim 1,  material storage and dispensing system comprising:


a bottom adaptor ring 75  operatively connected to the second open end of the reservoir body; and
a moveable piston assembly 12 disposed within the reservoir body, wherein the adaptor coupling top assembly and the piston assembly create a first sealed area  within the reservoir body.
Re-claim 2; wherein the reservoir body is configured as a tube.
Re-claim 4, wherein the top assembly comprises one or more of a top cap adaptor ring 78, a top cap 18, and an adaptor fitting 88 and an adaptor coupling.
Re- claim 5, wherein the top cap adaptor ring 78 is adhered to the first end on the outside of the reservoir body.
Re-claim 6, wherein the top cap  18 is configured to connect to the top cap adaptor ring 78  and wherein the connection type is selected from the group of locking threads.
Re-claim 7,  wherein the adaptor fitting is molded into the top cap forming one piece and the adaptor coupling is operatively connected to the adaptor fitting.
Re-clam 10, wherein the top assembly comprises one or more locking mechanisms 14 
Re-claim 11, wherein the piston assembly comprises a piston and a sealing agent.
Re-clam 12, wherein the sealing agent is selected from the group of U-cup.
Re-claim 15, wherein the piston is a conditioning piston.
Re-claim 16, further comprising a charge base 46 operatively connected to the bottom adaptor ring.


Re-claim 18, , wherein the charge base and the piston assembly create a second sealed area 40 within the reservoir body.
Re-claim 19, wherein the charge base is configured to introduce a pressurization agent (air) from the second sealed area.
Re-claim 20, wherein the charge base is configured with a drain air port 42.

Claims 1, 2,  11, 13 and 15 are rejected under 35 U.S.C. 102(a) as being anticipated by Cook (3,367,545). Cook discloses, in fig. 1, 
Re-claim 1,  a material storage and dispensing system comprising:
a hollow reservoir body 12  with a first open end 42 and a second open end  ; a top assembly operatively connected to the first open end of the reservoir body;  the top assembly comprising an adaptor coupling 15   that is configured to provide a connection to one or more of another reservoir or an end use apparatus 18;
a bottom adaptor ring 45  operatively connected to the second open end of the reservoir body; and
a moveable piston assembly 34  disposed within the reservoir body, wherein the adaptor coupling top assembly and the piston assembly create a first sealed area  within the reservoir body.
Re-claim 2; wherein the reservoir body is configured as a tube.
Re-claim 11, wherein the piston assembly comprises a piston 35 and a sealing agent 36.
Re-claim 13, wherein the piston has a convex sloped top.
Re-claim 15, wherein the piston is a conditioning piston.



Claims 1, 2, 4, 7, 9-12, and 15 are rejected under 35 U.S.C. 102(a) as being anticipated by Hulden (2008/0029549). Hulden discloses, in fig. 2, 
Re-claim 1,  a material storage and dispensing system comprising:
a hollow reservoir body 24  with a first open end 32 and a second open end 34 ; a top assembly 1operatively connected to the first open end of the reservoir body;  the top assembly comprising an adaptor coupling 86  that is configured to provide a connection to one or more of another reservoir or an end use apparatus 64;
a bottom adaptor ring 60  operatively connected to the second open end of the reservoir body; and
a moveable piston assembly 36  disposed within the reservoir body, wherein the adaptor coupling top assembly and the piston assembly create a first sealed area  within the reservoir body.
Re-claim 2; wherein the reservoir body is configured as a tube.
Re-claim 4, wherein the top assembly comprises one or more of a top cap adaptor ring 58, a top cap 86 , and an adaptor fitting 88 and an adaptor coupling.
Re-claim 7,  wherein the adaptor fitting 88  is molded into the top cap forming one piece and the adaptor coupling is operatively connected to the adaptor fitting.
Re-claim 9, wherein the adaptor coupling includes a dry break fitting.
Re-clam 10, wherein the top assembly comprises one or more locking mechanisms 58. 
Re-claim 11, wherein the piston assembly comprises a piston 46 and a sealing agent 38.
Re-clam 12, wherein the sealing agent is selected from the group of gasket..
Re-claim 15, wherein the piston is a conditioning piston.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sorg or Hulden in view of Huber et al. (5,163,584).
Sorg or Hulden lack to disclose the reservoir body is composed of glass filament wound epoxy.
Huber et al. teach, in fig. 2, a material storage and dispensing system comprising a reservoir body 40 is composed of glass filament wound epoxy (see col.4, lines 40-42).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view teaching of Huber et al., to modify the invention of Sorg or Hulden with reservoir body is composed of glass filament wound epoxy as an obvious mater of design choice for suitable materials of the dispensing gun.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hulden in view of Kuntzelman (9,297,498).
Hulden lacks to disclose the adaptor coupling comprises a moveable poppet.
Kuntzeman teaches, in fig. 1, a material storage and dispensing system comprising a top assembly having an adaptor coupling 13 comprising a moveable poppet.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view teaching of Kuntzeman, to modify the invention of Hulden with the adaptor coupling comprises a moveable poppet in order to provide a check valve between the adaptor coupling and the end us apparatus.
Claim  14 is rejected under 35 U.S.C. 103 as being unpatentable over Sorg or Cook in view of Clanet et al. (4,877,165).
Sorg or Cook lack to disclose the piston having three grooves cut into the piston’s outside circumference.
Clanet et al. teach, in figs. 2 and 3, a piston for a pressure container comprising three grooves cut into the piston’s outside circumference.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view of Clanet, to modify the invention of Sorg or Cook with the piston having three grooves cut into the piston’s outside circumference in order to facilitate of the piston sealing in a pressured container.
Response to Arguments
Applicant’s arguments with respect to claims 1-20have been considered but are moot in view of new ground rejections as alleged above.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545.  The examiner can normally be reached on Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIEN M NGO/Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        February 27, 2021